DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains reference numerals and legal phraseology (comprising, comprises, etc.).  Corrections are required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the first stopper (claim 4) and the plurality of ratchets (claims 5 and 12-14) must be shown and identified with 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: connecting assembly 25. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: firing force member in claim 1, limiting member in claim 1, clip-pushing forcing member in claim 6, and clamping part in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-6, 9, 12-14, and 17 are objected to because of the following informalities: typographical errors.
Line 4 of claim 1 should be amended as follows “a firing rod 
Lines 6-7 of claim 2 should be amended as follows: “in condition that when the driving assembly drives.”
Lines 3-4 of claim 3 should be amended as follows: “in condition that when the receiver receives.”
Lines 5-6 of claim 4 should be amended as follows: “in condition that when an end of the clip-cartridge assembly abuts.”
Lines 4-5 of claim 5 should be amended as follows: “is provided with a plurality of ratchets facing towards the clamp, and the plurality of ratchets abut against the ligation clips.”
Line 4 of claim 6 should be amended as follows: “connected to the driving rod and drives the driving rod.”
Lines 7 and 9 of claim 9 should be amended as follows: “in condition that when the positioning block moves forward[[s]]…and in condition that when the positioning block moves backward[[s]].”
Lines 4-5 of claim 12 should be amended as follows: “is provided with a plurality of ratchets facing towards the clamp, and the plurality of ratchets abut against the 
Lines 4-5 of claim 13 should be amended as follows: “is provided with a plurality of ratchets facing towards the clamp, and the plurality of ratchets abut against the ligation clips to push the ligation clips to move towards the clamp under driving of 
Lines 4-5 of claim 14 should be amended as follows: “is provided with a plurality of ratchets facing towards the clamp, and the plurality of ratchets abut against the ligation clips to push the ligation clips to move towards the clamp under driving of 
Line 1 of claim 17 should be amended as follows “wherein [[a]] the brake member” since the brake member is already defined in claim 15, from which claim 17 indirectly depends.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the brake" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covidien (CA3009420 – cited on IDS).
Regarding claim 1, Covidien discloses a medical apparatus (100) comprising a clamp (320), a work head (110, 200, 300), and a handle (112, 114, 116), wherein the work head is connected to the clamp and the handle (for example, see Figure 1), and the work head comprises a casing (118), a firing forcing member (114a, which moves forward and back; this element is interpreted under 112(f) as a toggle or firing handle and equivalents thereof - see paragraphs 41 and 42 of the instant specification) 

Regarding claim 4, Covidien discloses the limiting member comprises a first stopper (distal side of 119) disposed on the casing at a side of the inner cavity (for example, see Figures 19, 21, and 22), a second stopper (inner surface of 118 that cooperates with 122c) disposed in the inner cavity, and a second bump (122c), the second bump (122c) is disposed on the clip-cartridge assembly (since it is on 122 which is connected on the clip cartridge assembly; for example, see Figures 1 and 31-33) and clamped with the second stopper (for example, see Figure 30), the second bump (122c) is located between the first stopper and the second stopper (for example, see Figure 30), in condition that [when] an end of the clip-cartridge assembly abuts against the first stopper or the second bump abuts against the second stopper, the medical apparatus stops working (when 122c abuts against the inner surface of 118, distal movement of 122 stops; for example, see Figure 30).

Regarding claim 6, Covidien discloses the medical apparatus (100) further comprises a driving rod (306) arranged on the clip-cartridge assembly to push the clip-pushing piece to move (for example, see paragraph 101), a clip-pushing forcing member (122c; this element is interpreted under 112(f) as a positioning block and equivalents thereof, see paragraph 33 of the instant specification) is arranged on the handle (via 114a; for example, see Figures 21-22), and the clip-pushing 5forcing member (122c) is connected to the driving rod (306; via 126) and drive[s] the driving rod (306) to push the clip-pushing piece (304) to move (moving 114 applies force to 122c which causes 122 to move distally, which causes 306 to move 304; for example, see paragraph 101).
Regarding claim 7, Covidien discloses a positioning block (proximally facing shoulder in distal part of casing bore 118) is arranged in the inner cavity (118a), the driving rod (306) is provided with a clamping part (122c), and the positioning block cooperates with the clamping part to restrict the driving rod from moving towards the 
Regarding claim 12, Covidien discloses the clip-cartridge assembly comprises the ligation clips (“C”), a clip-cartridge slot (302c) configured for accommodating the ligation clips (for example, see paragraph 85), and a clip-pushing piece (304) covering the clip-cartridge slot (for example, see Figures 8-11), and the clip-pushing piece (304) is provided with a plurality of ratchet[s] (304d, 304e) facing towards the clamp (for example, see Figures 8, 9, and 11-17), and the [plurality of] ratchet[s] abut against the ligation clips to push the ligation clips to move towards the clamp under driving of a driving rod (306; for example, see paragraphs 101-104).
Regarding claim 14, Covidien discloses the clip-cartridge assembly comprises the ligation clips (“C”), a clip-cartridge slot (302c) configured for accommodating the ligation clips (for example, see paragraph 85), and a clip-pushing piece (304) covering the clip-cartridge slot (for example, see Figures 8-11), and the clip-pushing piece (304) is provided with a plurality of ratchet[s] (304d, 304e) facing towards the clamp (for example, see Figures 8, 9, and 11-17), and the [plurality of] ratchet[s] abut against the ligation clips to push the ligation clips to move towards the clamp under driving of a driving rod (306; for example, see paragraphs 101-104).
Regarding claim 15, Covidien discloses a side (302b) of the clip-cartridge slot (302c) is provided with a bending piece (310), the driving rod (306) has an abutting surface facing away from the clamp (proximal face of 312a), and the bending piece (310) abuts on the abutting surface through the brake member (308; for example, see Figures 8-10 and paragraph 95 in which 310 abuts 312a and extends to/through 308).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Covidien as applied to claim 1 above, and further in view of Shelton, IV (US Pub. No. 2014/0005695).
Covidien discloses the claimed invention except for the limiting member comprising an electronic switch arranged on the clip-cartridge assembly and a receiver, the receiver is arranged in the inner cavity and coupled with the electronic switch, in condition that [when] the receiver receives a signal from the electronic switch, the medical apparatus stops working. Shelton also discloses a medical apparatus comprising a clip-cartridge assembly (for example, see Figures 1-10). Shelton teaches a load sensor (which can detect the load and stop the load if exceeded thus can be considered an electronic “switch”) configured to detect the load generated within the firing member, and when the load created when the firing member (165) exceeds a certain or predetermined amount, the voltage and/or current supplied to the motor is switched off and/or 
Regarding claim 13, Covidien as modified discloses the clip-cartridge assembly comprises the ligation clips (“C”), a clip-cartridge slot (302c) configured for accommodating the ligation clips (for example, see paragraph 85), and a clip-pushing piece (304) covering the clip-cartridge slot (for example, see Figures 8-11), and the clip-pushing piece (304) is provided with a plurality of ratchet[s] (304d, 304e) facing towards the clamp (for example, see Figures 8, 9, and 11-17), and the [plurality of] ratchet[s] abut against the ligation clips to push the ligation clips to move towards the clamp under driving of a driving rod (306; for example, see paragraphs 101-104).
Allowable Subject Matter
Claims 8-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 9, 2022